COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
 GREAT AMERICAN INSURANCE                        §
 COMPANY D/B/A GREAT AMERICAN                                    No. 08-11-00302-CV
 INSURANCE COMPANIES,                            §
                                                                    Appeal from the
                   Appellants,                   §
                                                                  48th District Court
 v.                                              §
                                                               of Tarrant County, Texas
 GLEN HAMEL AND MARSHA                           §
 HAMEL,                                                          (TC# 48-215116-05)
                                                 §
                   Appellees.

                                        JUDGMENT

       The Court has considered this cause on the record and concludes the judgment should be

modified to delete the mental anguish and distress damages award. We therefore affirm the

judgment as modified. We further order that Appellees recover from Appellants and their

sureties, if any, see TEX. R. APP. P. 43.5, on the judgment and all costs both in this Court and the

court below for which let execution issue. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 19TH DAY OF SEPTEMBER, 2014.


                                              YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.
Rivera, J., not participating